Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothberg (US 20140264660 A1) .
Regarding Claim 1, Rothberg teaches: A method of fabricating an ultrasound transducer device (¶ [0098]-[0099], [0120]-[0121]; Figs. 7A-7G and 13A-13E), comprising: forming first (¶ [0099], [0048], [0050]; Fig. 13A, element 104; Fig. 1A, element 104) and second insulating layers (¶ [0099]; Fig. 7A, element 702; ¶ [0121]; Fig. 13B, element 1304) on a first integrated circuit substrate (¶ [0120], [0048], [0049]; Figs. 1A, 13A, element 102), with a first cavity in the second insulating layer (¶ [0130], [0122]; Fig. 7E, element 130 and Fig. 13C, element 1308); and bonding a second substrate to the first integrated circuit substrate to seal the first cavity (¶ [0104], [0124]; Fig. 7G, element 711, Fig. 13E, element 711).
Regarding Claim 3, Rothberg teaches: wherein the second insulating layer comprises silicon oxide (¶ [0099]).
Regarding Claim 16, Rothberg teaches: wherein the second substrate comprises a silicon-on-insulator (SOI) substrate (¶ [0061]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg (US 20140264660 A1), in view of Adachi (US 20080139946 A1).
Regarding Claim 2, Rothberg does not specifically teach: wherein the first insulating layer comprises aluminum oxide. In a related field, Adachi teaches to use aluminum oxide for a first insulating layer (ultrasonic transducer may include insulating aluminum oxide layer 8; Abstract; Fig. 1A; ¶ [0174]). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rothberg to use aluminum oxide for its first insulating layer, such as taught by Adachi. Motivation for doing so would lie in providing further electrical insulating capability to the transducer device with a widely available and utilized material.
Regarding Claim 5, Rothberg teaches: forming a third insulating layer on the second substrate (insulating layer 134, Fig. 13E). Rothberg does not specifically teach: wherein the third insulating layer comprises aluminum oxide. In a related field, Adachi teaches to use aluminum oxide for an insulating layer (ultrasonic transducer may include insulating aluminum oxide layer 8; Abstract; Fig. 1A; ¶ [0174]). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rothberg to use aluminum oxide for its insulating layer, such as taught by Adachi. Motivation for doing so would lie in providing further electrical insulating capability to the transducer device with a widely available and utilized material.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg (US 20140264660 A1), in view of Rothberg ‘196 (US 20170225196 A1).
Regarding Claim 4, Rothberg does not specifically teach: the second substrate comprises a silicon oxide layer; and bonding the second substrate to the first integrated circuit substrate comprises forming a silicon oxide-silicon oxide bond between the silicon oxide layer on the second substrate and the second insulating layer on the first integrated circuit substrate. In a related field, Rothberg ‘196 teaches for an ultrasonic transducer to have second substrate comprises a silicon oxide layer (wafer 300 includes SiO2 passivation layer deposited on degenerative layer 404; Fig. 4A and ¶ [0047]-[0048], [0066]); and bonding the second substrate to the first integrated circuit substrate comprises forming a silicon oxide-silicon oxide bond between the silicon oxide layer on the second substrate and the second insulating layer on the first integrated circuit substrate (second wafer 300 is directly bonded to silicon wafer 200 such that SiO2 insulating layer 212 of wafer 200 directly contacts passivation SiO2 layer of wafer 300; Fig. 4A; ¶ [0053]-[0054], [0066]). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rothberg to include a silicon oxide – silicon oxide bond between its two substrates such as taught by Rothberg ‘196. Motivation for doing so would lie in avoiding contact of dissimilar materials which would lead to a premature failure of the device.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg (US 20140264660 A1).
Regarding Claim 17, Rothberg does not specifically teach: , wherein a thickness of the first insulating layer is between approximately 0.005 to 0.100 microns. Rothberg is silent as to the thickness of the insulating layer. However, Rothberg teaches for the membrane to have a thickness between 0.05 microns and 1 micron (¶ [0011]). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rothberg, if not already taught, to have the insulating layer within a range which allows for the overall membrane to have a thickness as required, including 0.005 to 0.100 microns as claimed.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg (US 20140264660 A1), in view of Liu (US 20170050841 A1).
Regarding Claim 18, Rothberg does not specifically teach: forming a self-assembled monolayer (SAM) on the first insulating layer within the first cavity. In a related field, Liu teaches to provide a SAM coating as an anti stiction coating (¶ [0038]). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rothberg to form an anti-stiction coating on the first insulating layer, such as suggested by Liu. Motivation for doing so would lie in prevention of parts becoming stuck during contact and operation of the device.


Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg (US 20140264660 A1), in view of Wang (US 20160043660 A1).
Regarding Claims 19-20, Rothberg does not specifically teach: wherein forming the first insulating layer comprises using atomic layer deposition (ALD) or wherein forming the second insulating layer comprises using atomic layer deposition (ALD). In a related field, Wang teaches that ALD may be used to form insulating layers (¶ [0040]: “Examples of the method for forming the insulating film 14 include thermal oxidation, chemical vapor deposition (CVD), and atomic layer deposition (ALD). ”). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rothberg to form the insulating layers using ALD as it is a well known technique for doing so. Motivation for doing so would lie in possible manufacturing savings.

Allowable Subject Matter
Claims 6-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW A EASON whose telephone number is (571)270-7230. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW A EASON/Primary Examiner, Art Unit 2651